DETAILED ACTION
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's response to the Office Non-Final Action filed on 3/22/2022 is acknowledged.
Applicant amended claim 1.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Metz et al. (US 2006/0121727) (hereafter Metz), in view of Kim et al. (US 2017/0148792) (hereafter Kim), in further view of JangJian et al. (US 2016/0322471) (hereafter JangJian471).
Regarding claim 1, Metz discloses a method for forming a gate electrode, the method comprising: 
depositing a first work function tuning layer 220 (Fig. 2i, paragraph 0036) over a gate dielectric layer 217 (Fig. 2i, paragraph 0035) using an atomic layer deposition process (“ALCVD process” in paragraph 0036), wherein the atomic layer deposition process comprises: 
depositing one or more carbide monolayers 220 (Fig. 2i, paragraph 0036); and 
depositing a conductive material 218 (Fig. 2i, paragraph 0038).  
Metz does not disclose depositing one or more first nitride monolayers; and 
depositing one or more carbide monolayers over and contacting the one or more first nitride monolayers.
Kim discloses depositing one or more first nitride monolayers 113 (Fig. 2A, paragraph 0055, wherein “TiN”); and 
depositing one or more carbide monolayers 115 (Fig. 2A, paragraph 0055, wherein “TiAlC”) over and contacting the one or more first nitride monolayers 113 (Fig. 2A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Metz to include depositing one or more first nitride monolayers; and depositing one or more carbide monolayers over and contacting the one or more first nitride monolayers, as taught by Kim, since the first work function adjusting film 113 (Kim, Fig. 2A, paragraph 0054) may protect the gate insulating film 111 (Kim, Fig. 2A, paragraph 0054) in order to prevent the gate insulating film 111 (Kim, Fig. 2A, paragraph 0054) from reacting with the work function adjusting film 115 (Kim, Fig. 2A, paragraph 0054) to change physical properties of the gate insulating films 111 (Kim, Fig. 2A, paragraph 0054).
Metz and Kim do not disclose depositing an adhesion layer of the first work function tuning layer; and 
depositing a conductive material over the adhesion layer. 
JangJian471 discloses depositing an adhesion layer 80 (Fig. 6, paragraph 0033) of the first work function tuning layer; and 
depositing a conductive material 82 (Fig. 6, paragraph 0033) over the adhesion layer 80 (Fig. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Metz in view of Kim to include depositing an adhesion layer of the first work function tuning layer; and depositing a conductive material over the adhesion layer, as taught by JangJian471, since, by forming an adhesion layer (JangJian471, paragraph 0043) between two metals in a gate structure, adhesion between the metals can be improved.
Regarding claim 5, Metz further discloses the method of claim 1, wherein depositing the one or more carbide monolayers 220 (Fig. 2i, paragraph 0036) comprises: pulsing a metal-comprising precursor (“TiCl4” in paragraph 0037) in a deposition chamber (“reactor” in paragraph 0037) where the atomic layer deposition process (“ALCVD process” in paragraph 0036) is performed; and pulsing a carbon-comprising precursor (“TMA” in paragraph 0037) in the deposition chamber (“reactor” in paragraph 0037).  
Regarding claim 6, Metz further discloses the method of claim 5, wherein the metal-comprising precursor (“TiCl4” in paragraph 0037) is TiCl4, and wherein the carbon-comprising precursor (“TMA” in paragraph 0037) is trimethylaluminum (TMA) or aluminum triethyl (TEA).  
Regarding claim 9, Metz in view of Kim and JangJian471 discloses the method of claim 1, however Metz and Kim do not disclose the method further comprises prior to depositing the adhesion layer, depositing a second work function tuning layer on the first work function tuning layer.  
JangJian471 discloses the method further comprises prior to depositing the adhesion layer 80 (Fig. 6, paragraph 0033), depositing a second work function tuning layer 74 (Fig. 6, paragraph 0029) on the first work function tuning layer 70 (Fig. 6, paragraph 0029).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Metz in view of Kim to include the method further comprises prior to depositing the adhesion layer, depositing a second work function tuning layer on the first work function tuning layer, as taught by JangJian471, in order to tune a work function (JangJian471, paragraph 0029) of a device to a desired amount given the application of the device to be formed.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Metz in view of Kim in further view of JangJian471 as applied to claim 1 above, and further in view of Ando et al. (US 2019/0131418) (hereafter Ando).
Regarding claim 2, Metz in view of Kim and JangJian471 discloses the method of claim 1, however Metz, Kim, and JangJian471 do not disclose depositing the one or more first nitride monolayers comprises: pulsing a metal-comprising precursor in a deposition chamber where the atomic layer deposition process is performed; and pulsing a nitrogen-comprising precursor in the deposition chamber.  
Ando discloses depositing the one or more first nitride monolayers 42 (Fig. 4, paragraph 0046) comprises: pulsing a metal-comprising precursor (“TiCl4” in paragraph 0046) in a deposition chamber where the atomic layer deposition process (“atomic layer deposition (ALD)” in paragraph 0046) is performed; and pulsing a nitrogen-comprising precursor (“NH3” in paragraph 0046) in the deposition chamber.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Metz in view of Kim and JangJian471 to include depositing the one or more first nitride monolayers comprises: pulsing a metal-comprising precursor in a deposition chamber where the atomic layer deposition process is performed; and pulsing a nitrogen-comprising precursor in the deposition chamber, as taught by Ando, since, in each of these pulses (Ando, paragraph 0043) the precursor molecules react with the surface in a self-limiting way, so that the reaction terminates once all the reactive sites on the surface are consumed. In addition, since the monolayer deposition (Ando, paragraph 0043) provided by the atomic layer depositions mechanisms provides that the layer be conformal.
Regarding claim 3, Metz in view of Kim, JangJian471, and Ando discloses the method of claim 2, however Metz, Kim, and JangJian471 do not disclose the metal-comprising precursor is TiCl4, and the nitrogen-comprising precursor is NH3.  
Ando discloses the metal-comprising precursor (“TiCl4” in paragraph 0046) is TiCl4, and the nitrogen-comprising precursor (“NH3” in paragraph 0046) is NH3.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Metz in view of Kim and JangJian471 to include the metal-comprising precursor is TiCl4, and the nitrogen-comprising precursor is NH3, as taught by Ando, since, in each of these pulses (Ando, paragraph 0043) the precursor molecules react with the surface in a self-limiting way, so that the reaction terminates once all the reactive sites on the surface are consumed. In addition, since the monolayer deposition (Ando, paragraph 0043) provided by the atomic layer depositions mechanisms provides that the layer be conformal.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Metz in view of Kim in further view of JangJian471 in another further view of Ando as applied to claim 2 above, and further in view of Forbes et al. (US 2008/0054330) (hereafter Forbes).
Regarding claim 4, Metz in view of Kim, JangJian471, and Ando discloses the method of claim 2, however Metz, Kim, JangJian471, and Ando do not disclose the metal-comprising precursor is TaCl5, and the nitrogen-comprising precursor is NH3.  
Forbes discloses the metal-comprising precursor (“TaCl.sub.5 precursor” in paragraph 0047) is TaCl5, and the nitrogen-comprising precursor (“NH.sub.3” in paragraph 0047) is NH3.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Metz in view of Kim, JangJian471, and Ando to include the metal-comprising precursor is TaCl5, and the nitrogen-comprising precursor is NH3, as taught by Forbes, since RS-ALD processes (Forbes, paragraph 0046) allow for deposition control on the order of monolayers.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Metz in view of Kim in further view of JangJian471 as applied to claim 5 above, and further in view of Ganguli et al. (US 2011/0263115) (hereafter Ganguli).
Regarding claim 7, Metz in view of Kim and JangJian471 discloses the method of claim 5, however Metz, Kim, and JangJian471 do not disclose the metal-comprising precursor is TaCl5, and wherein the carbon-comprising precursor is trimethylaluminum (TMA) or aluminum triethyl (TEA).  
Ganguli discloses the metal-comprising precursor (“TaCl5” in paragraph 0111) is TaCl5, and wherein the carbon-comprising precursor (“TEA” in paragraph 0111) is trimethylaluminum (TMA) or aluminum triethyl (TEA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Metz in view of Kim and JangJian471 to include the metal-comprising precursor is TaCl5, and wherein the carbon-comprising precursor is trimethylaluminum (TMA) or aluminum triethyl (TEA), as taught by Ganguli, since the TEA (Ganguli, paragraph 0111) reacts with the TaCl.sub.5 to form an aluminum akyl chloride which is subsequently pumped away, leaving behind a TaC.sub.xAl.sub.y film, wherein the Ta/C ratio (Ganguli, paragraph 0111) can be controlled to be about 1.00.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Metz in view of Kim in further view of JangJian471 as applied to claim 1 above, and further in view of Lin et al. (US 2013/0270617) (hereafter Lin).
Regarding claim 8, Metz in view of Kim and JangJian471 discloses the method of claim 1, however Metz, Kim, and JangJian471 do not disclose the atomic layer deposition process further comprises depositing one or more second nitride monolayers over the one or more carbide monolayers.  
Lin discloses the atomic layer deposition process further comprises depositing one or more second nitride monolayers 327 (Fig. 3D, paragraph 0037) over the one or more carbide monolayers 326 (Fig. 3D, paragraph 0036).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Metz in view of Kim and JangJian471 to include the atomic layer deposition process further comprises depositing one or more second nitride monolayers over the one or more carbide monolayers, as taught by Lin, since the barrier/adhesion layer 327 (Lin, Fig. 3D, paragraph 0037) would improve attachment between the workfunction layer 326 (Lin, Fig. 3D, paragraph 0037) and the gate metal layer 328 (Lin, Fig. 3D, paragraph 0037).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Metz in view of Kim in further view of JangJian471 as applied to claim 9 above, and further in view of Brask et al. (US 2006/0121678) (hereafter Brask).
Regarding claim 10, Metz in view of Kim and JangJian471 discloses the method of claim 9, however Metz, Kim, and JangJian471 do not disclose the first work function tuning layer is a p-type layer, and wherein the second work function tuning layer is an n-type layer.  
Brask discloses the first work function tuning layer 116 (Fig. 1q, paragraph 0027, wherein “p-type metal layer”) is a p-type layer, and wherein the second work function tuning layer 120 (Fig. 1q, paragraph 0032, wherein “n-type metal layer”) is an n-type layer.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Metz in view of Kim and JangJian471 to include the first work function tuning layer is a p-type layer, and wherein the second work function tuning layer is an n-type layer, as taught by Brask, since forming the second work function tuning layer 120 (Fig. 1q, paragraph 0032, wherein “n-type metal layer”) over the first work function tuning layer 116 (Fig. 1q, paragraph 0027, wherein “p-type metal layer”) could adjust the workfunction of the device. 

Allowable Subject Matter
Claims 11-20 are allowed. The following is an examiner’s statement of reasons for allowance: a closest prior art, Metz et al. (US 2006/0121727), discloses forming a first recess 214 (Fig. 2g, paragraph 0035) between first gate spacers (element number is not shown in Fig. 2g but see 210 and 211 in Fig. 2a, paragraph 0023); depositing a p-type work function tuning layer 220 (Fig. 2h, paragraph 0036) in the first recess 214 (Fig. 2g) but fails to disclose depositing third monolayers of the nitride over the second monolayers; depositing an n-type work function tuning layer in the first recess over the p-type work function tuning layer; and depositing an adhesion layer in the first recess over the n-type work function tuning layer. Additionally, the prior art does not teach or suggest a method comprising: depositing third monolayers of the nitride over the second monolayers; depositing an n-type work function tuning layer in the first recess over the p-type work function tuning layer; and depositing an adhesion layer in the first recess over the n-type work function tuning layer in combination with other elements of claim 11.
In addition, a closest prior art, Huang et al. (US 2016/0181163), discloses a first gate 101b (Fig. 13, paragraph 0012) between the first source/drain region (left 108b in Fig. 13) and the second source/drain region (right 108b in Fig. 13), the first gate 101b (Fig. 13) comprising: a gate dielectric 122 (Fig. 13, paragraph 0021); and a gate electrode (124, 126, 128, and 136 in Fig. 13) over the gate dielectric 122 (Fig. 13) but fails to disclose the gate electrode comprising: a first p-type work function tuning metal over the gate dielectric, the first p-type work function tuning metal comprising carbon and nitrogen; an adhesive layer over the first p-type work function tuning metal; and a fill metal over the adhesive layer. Additionally, the prior art does not teach or suggest a  device comprising: the gate electrode comprising: a first p-type work function tuning metal over the gate dielectric, the first p-type work function tuning metal comprising carbon and nitrogen; an adhesive layer over the first p-type work function tuning metal; and a fill metal over the adhesive layer in combination with other elements of claim 16.

A closest prior art, Metz et al. (US 2006/0121727), discloses forming a first recess 214 (Fig. 2g, paragraph 0035) between first gate spacers (element number is not shown in Fig. 2g but see 210 and 211 in Fig. 2a, paragraph 0023); depositing a p-type work function tuning layer 220 (Fig. 2h, paragraph 0036) in the first recess 214 (Fig. 2g), and depositing a conductive fill material 218 (Fig. 2i, paragraph 0038) in the first recess 214 (Fig. 2g) but fails to teach depositing first monolayers of a nitride; depositing second monolayers of a carbide over the first monolayers; and depositing third monolayers of the nitride over the second monolayers; depositing an n-type work function tuning layer in the first recess over the p-type work function tuning layer; depositing an adhesion layer in the first recess over the n-type work function tuning layer; and depositing a conductive fill material in the first recess over the adhesion layer as the context of claim 11. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 12-15 depend on claim 11.
In addition, a closest prior art, Huang et al. (US 2016/0181163), discloses a first source/drain region (left 108b in Fig. 13, paragraph 0011); a second source/drain region (right 108b in Fig. 13, paragraph 0011); and a first gate 101b (Fig. 13, paragraph 0012) between the first source/drain region (left 108b in Fig. 13) and the second source/drain region (right 108b in Fig. 13), the first gate 101b (Fig. 13) comprising: a gate dielectric 122 (Fig. 13, paragraph 0021); and a gate electrode (124, 126, 128, and 136 in Fig. 13) over the gate dielectric 122 (Fig. 13) but fails to teach the gate electrode comprising: a first p-type work function tuning metal over the gate dielectric, the first p-type work function tuning metal comprising carbon and nitrogen; an adhesive layer over the first p-type work function tuning metal; and a fill metal over the adhesive layer as the context of claim 16. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 17-20 depend on claim 16.

Response to Arguments
1. 	Applicant's arguments filed 3/22/2022 have been fully considered.
2. 	Applicant's arguments with respect to claims 1-10 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. K./
Examiner, Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813